Citation Nr: 1511571	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-17 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected hepatitis C.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated November 2005 and June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2011, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  As the Veterans Law Judge who presided over the March 2011 hearing retired, the Veteran was scheduled to appear in Washington D.C. for another personal hearing before a Veterans Law Judge in July 2013.  However, the Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This case was remanded in May 2011 and November 2013 for further development.  The claim is now ready for disposition.

Several times during the pendency of the appeal, including in a March 2009 statement, the Veteran raised a claim for TDIU in connection with his increased initial rating claims.  Thus, the issue of entitlement to a TDIU is before the Board. See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The Board apologies for the delay in the adjudication of this case. 


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's hepatitis has been manifested by daily fatigue and malaise; it does not require dietary restriction or continuous medication, and is not productive of weight loss, hepatomegaly, or incapacitating episodes.

2.  The most probative evidence demonstrates that the Veteran had no worse than had level "C" hearing in the right ear and level "A" hearing in the left ear (as defined under criteria in effect prior to December 18, 1987), and level III hearing in the right ear and level I hearing in the left ear (as defined under criteria effective from December 18, 1987 and since June 10, 1999).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for hepatitis C, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss, for the period from April 4, 1979, to September 29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85-4.87a DCs 6277 to 6297 (1979), and 4.85-4.87 DC 6100 (effective from December 18, 1987, and since June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hepatitis C

In the present case, entitlement to service connection for hepatitis C was granted in a November 2005 rating decision.  The RO assigned an initial 10 percent rating, effective April 4, 2005, the date of the VA examination which related the Veteran's hepatitis C to his service, pursuant to Diagnostic Code 7354.  The Veteran contends that he is entitled to a higher rating for his hepatitis C.

Under DC 7354, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354. 

Note (2) advises that for purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Turning to the merits of the claim, on VA examination in April 2005 the examiner opined that the Veteran had chronic hepatitis which seemed to be stable and not producing any significant symptomatology, providing evidence against this claim.

In a January 2006 statement, the Veteran complained of fatigue, pain, body pain that is constant with intermittent relief.

An April 2006 VA examination the examiner indicated that the Veteran's liver enzyme elevation had been mild at times.  An August 2004 liver biopsy showed evidence of chronic hepatitis with mild activity, which was focal.  The Veteran had not received any treatment for his hepatitis.  On examination, the abdomen was soft, nontender, and nondistended.  Liver span was percussed at 10 cm.  The liver was nonpalpable per abdomen.  There was mild tenderness to palpation in the right upper quadrant.  Bowel sounds were normoactive.  The examiner diagnosed chronic hepatitis C with mild activity and focal portal fibrosis (per liver biopsy). 

A June 2006 hepatology consult indicates that the Veteran presented with no complaints.  There was no evidence of cirrhosis on biopsy.  Routing monitoring of "afp" was not warranted in the absence of cirrhosis.  The Veteran declined medical treatment and his hepatitis was noted to be mild/asymptomatic, providing more evidence against this claim.

In March 2011, the Veteran testified that he experienced daily fatigue, malaise, and depression which contributed to the loss of a position of "driver" for a grocery store.  He stated that the 2006 VA examiner noted a loss of appetite and indicated that he did not eat properly.  He testified that he rarely finished an entire meal, but acknowledged that he weighed 262 pounds and testified that his weight had remained stable.  He testified that he experienced nausea about three times per month, but rarely vomited.  He complained of right upper quadrant pain and testified that he was put on a nutrition plan, but was unsure whether it was related to his hepatitis C.  He denied being on medication for treatment of his hepatitis C or being prescribed bed rest by a physician.

At the hearing, the Veteran's representative alleged that the April 2006 VA examiner failed to thoroughly discuss the issues of malaise, vomiting, or arthralgia and did not discuss what would be considered an enlarged liver, merely declaring that, by percussion, the liver appeared to be 10 centimeters.

On this basis, in May 2011, the Board remanded the claim for a VA examination.  However, the Veteran failed to appear for the June 2011 VA examination.

Pursuant to the Board's October 2013 remand, a VA examination was rescheduled in November 2013.  In a December 2013 VA opinion, the November 2013 VA hepatitis C examination stated that he discussed the Veteran's pertinent lab results (i.e., liver function, last liver biopsy, and GI consult report), but the Veteran was not satisfied.  He stated that he wanted a new liver biopsy, but the examiner explained that it could not be performed at the C&P clinic.  He advised that he discuss a liver biopsy with his gastroenterologist.  

After engaging in a 20 minute discussion, the Veteran remained unsatisfied; they reached an impasse and the examiner advised him to see if another C&P provider could better assist him.  However, no additional VA examinations were scheduled.

Applying the relevant rating criteria, the Board notes that an initial rating in excess of 10 percent for the Veteran's hepatitis C is not warranted.  While the Veteran complained of daily fatigue, malaise, and right upper quadrant pain, he testified that he is not receiving treatment for his hepatitis C.  More importantly, the medical evidence of record does not show and the Veteran does not contend that he suffered an incapacitating episode related to his hepatitis C at any time during the period on appeal.  These findings are against a rating higher than 10 percent.

While the Board understands the Veteran central concern that his hepatitis C has caused fatigue, right upper quadrant, and some vomiting, it is important for the Veteran to also understand that without some problems associated with his hepatitis C, there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for his hepatitis C.  Findings made on April 2006 VA examination and statements made by the Veteran do not support the assignment of a higher rating of 20% under DC 7354.  Moreover, without consideration of the problems he cited with his hepatitis C disability at this time, the current evaluation could not be justified.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  The best medical evidence in this case provides highly probative evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for his hepatitis C disability.

Hearing Loss

In the present case, entitlement to service connection for left ear hearing loss was granted in an October 1980 rating decision.  The RO assigned a noncompensable (zero percent), effective November 1, 1979, the first day following the Veteran's discharge from service, pursuant to Diagnostic Code 6296.  

Important for this case, in a November 2005 rating decision, the RO found that the October 1980 decision to deny service connection for right ear hearing loss was clearly and unmistakably erroneous, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective November 1, 1979, pursuant to Diagnostic Code 6100.  

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss since the 1980's.

As a result the Board must review many years of evaluations.

Initially, the Board notes that the criteria for the evaluation of hearing loss have undergone a number of revisions during the time period relevant for consideration in the adjudication of the Veteran's claim for increase.  When regulations are revised during the course of an appeal, the Board is generally required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher rating is warranted for a service connected disability.  VA's General Counsel has determined however that the amended rating criteria, if more favorable to the claim, only may be applied prospectively, so only for the periods from and after the effective date of the regulatory changes.  However, the Veteran gets the benefit of having both the former and revised regulations considered for the period after the change was made. See VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The regulation in effect in November 1979, provided for ratings ranging from noncompensable to 80 percent based on organic impairment of hearing acuity within the conversational voice range (500 to 2,000 cycles per second) as measured by controlled speech reception tests or puretone audiometry reported as a result of VA regional office or authorized audiology clinic examinations (or, where no other data was available, based on conversational voice in feet).  There were six areas of impairment in efficiency indicated, 'A' through 'F', and they were determined under Table VII by the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 500, 1,000, and 2,000 hertz.  38 C.F.R. § 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 (1979).  Under 38 C.F.R. § 4.85 (1979), if the results of puretone audiometry were used, the equivalent literal designation for each ear, separately, was ascertained from Table VII, and the percentage evaluation determined in the same manner as for speech reception impairment in paragraph (b) of this section (specifically, the percentage of the overall evaluation was determinable from Table VII by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.). 

Effective December 18, 1987, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic Codes 6100-6110.

This rating criteria was revised, effective June 10, 1999, however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.85 (2014).  The Board notes that current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated Level I for essentially normal acuity through Level XI for profound deafness. Id.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. Id.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, the STRs include a July 1979 ETS (expiration of term of service) audiological evaluation which revealed pure tone thresholds for the right ear, in decibels, at 500, 1000, and 2000 Hertz (Hz) as follows: 20, 30 and 25, for an average of 25, and pure tone thresholds for the left ear, in decibels, at 500, 1000, and 2000 Hz as follows: 5, 0, and 0, for an average of 2.  Based on Table VII, the findings translate to literal designations of level "A" for both ears when using pure tone audiometry.  Controlled speech reception tests findings were not provided.  Under the criteria in effect prior to December 1987, these findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, DC 6297.

A September 1979 audiological evaluation revealed masked pure tone thresholds for the right ear, in decibels, at 500, 1000, and 2000 Hz as follows: 55, 50 and 45 for an average of 50.  Pure tone thresholds for the left ear, in decibels, at 500, 1000, and 2000 Hz as follows: 5, 10, and 5, for an average of 7.  Speech reception threshold (SRT) was 24 on the right and 2 on the left.  Speech audiometry revealed speech recognition ability of 50% in the right ear (masked) and 42% in the left ear.  The diagnosis was mild low frequency conductive hearing loss in the right ear and the left ear was within normal limits.  Based on Table VI, the findings translate to literal designations of level "E" for the right ear and a level "F" for the left ear when using controlled speech reception tests.  However, Table VII does not provide a disability evaluation at the point in which levels "F" and "E" intersect.  Using pure tone audiometry, the findings translate to a literal designation of "B" for the right ear and a literal designation of "A" for the left ear.  Under the criteria in effect prior to December 1987, these findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, DC 6296.

In June 1980, controlled speech reception examination revealed SRT of 36db in the right ear and 0 db in the left ear.  Speech discrimination ability in the right ear was 96% and 100% in the left ear.  See Summary Report of Examination for Organic Hearing Loss (VA Form 10-2464).  Based on Table VI, the findings translate to literal designations of level "B" for the right ear and level "A" for the left ear when using controlled speech reception tests.  Based on Table VII, the findings translate to a noncompensable rating.  See 38 C.F.R. §§ 4.85, 4.87, DC 6296.

December 1989 VA audiological evaluation revealed air conduction thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 60, 60, 60, 60, and 60 Hz (masked), for the right ear and 5, 5, 0, 0, and 0 for the left ear, respectively.  SRT was 46 on the right and 2 on the left.  Speech audiometry revealed speech recognition ability of 98%, bilaterally.

Under the criteria in effect prior to December 1987, using controlled speech reception tests, based on Table VI, the findings translate to a literal designation of level "C" on the right ear (masked) and level "A."  Using pure tone audiometry, the average decibel loss on the right ear is 60 which translates to a literal designation of level "C" and an average decibel loss on the left ear of 3 which translate to a literal designation of level "A."  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, DC 6294. 

Using the criteria in effect since December 18, 1987, the pure tone average for the right ear was 60 and 1 for the left ear.  Using Table VI this means level II for the right ear and level I for the left ear.  Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.

On May 1990 VA audio examination, air conduction testing at 500, 1000, 2000, 3000, and 4000 Hz of 55, 55, 35, 40, and 50 for the right ear, and 5, 5, 0, 10, and 10 for the left ear, respectively.  Speech audiometry scores were 94% for the right ear and 98% for the left ear.  SRT for the right ear was 42 and for the left ear was 2.  See Summary Report of Examination for Organic Hearing Loss (VA Form 10-2464); Audiological Evaluation (VA Form 10-2364).

Under the criteria in effect prior to December 1987, using controlled speech reception tests, based on Table VI, the findings translate to literal designations of level "B" on the right ear and level "A" on the left ear.  Using pure tone audiometry, based on Table VII, the pure tone average on the right ear is 45 and 6 on the left ear, which translate to literal designations of level "B" on the right ear and level "A" on the left ear.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6296.

Under criteria in effect since December 18, 1987, the pure tone average for the right ear was 45 and 6 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the right and left ear are each assigned Roman Numeral I for the purpose of determining a disability rating.  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100.

On August 1995 VA audio examination, air conduction testing at 500, 1000, 2000, 3000, and 4000 Hz of 35, 40, 35, 40, and 40 for the right ear, and 5, 5, 5, 5, and 5for the left ear, respectively.  Speech audiometry scores were 98% for the right ear and 100% for the left ear.  SRT was 40 for the right ear and 5 for the left ear.  Hearing was within normal limits on the left and mild to moderate conductive hearing loss on the right ear. 

Under the criteria in effect prior to December 1987, using controlled speech reception tests, based on Table VI, the findings translate to literal designations of level "B" on the right ear and level "A" on the left ear.  Using pure tone audiometry, based on Table VII, the pure tone average on the right ear is 37 and 5 on the left ear, which translate to literal designations of level "B" on the right ear and level "A" on the left ear.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6296.

Under criteria in effect since December 18, 1987, the average decibel loss on the right ear is 39 and 5 on the left ear.  Using Table VI this means level I for the right and left ear.  Using Table VII these findings result in a noncompensable evaluation.   See 38 C.F.R. § 4.85, DC 6100.

On May 2003 VA audiology examination, in air conduction testing thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 50, 40, 40, 55, and 40 (masked) for the right ear and 10, 5, 5, 5, and 5dB for the for the left ear, respectively.  Speech audiometry scores were 68% for the right ear and 92% for the left ear.  SRT was 45 (masked) for the right ear and 0 for the left ear.  It was noted that the Veteran provided inconsistent responses requiring frequent encouragement to listen for the softest sound he could hear.  The examiner diagnosed with moderately severe conductive hearing loss in the right ear and pure tone thresholds well within normal limits with normal word recognition.

Under the criteria in effect prior to December 1987, using controlled speech reception tests, based on Table VI, the findings translate to literal designations of level "D" on the right ear "E" (masked) and level "A" on the left ear.  Using pure tone audiometry, based on Table VII, the pure tone average for the right ear is 43 (masked) and on the left ear is 7, which translate to a literal designation of level "A" (masked) on the right ear and level "A" on the left ear.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6297.
	
Under criteria in effect since December 18, 1987, the pure tone average on the right ear is 44 (masked) and on the left ear is 5.  Using Table VI this means level IV for the right ear and level I for the left ear.  Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.

On April 2005 VA audiological evaluation, pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 60, 50, 60, 75, and 80, and for the left ear 5, 10, 5, 5, and 5.  Controlled speech reception tests findings were not provided.  The speech recognition score, using the Maryland CNC Test, was 96% in the right ear and 100% in the left ear.  The examiner diagnosed moderate to severe conductive hearing loss in the right ear and normal hearing in the left ear.

Under the criteria in effect prior to December 1987, using pure tone audiometry, the average decibel loss on the right ear is 57 dB and an average decibel loss on the left ear of 7dB.  Based on Table VII, the findings translate to literal designations of level "C" on the right ear and level "A" on the left ear.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, DC 6294.

Under criteria in effect since December 18, 1987, the pure tone average on the right ear is 66 and for the left ear is 6.  Using Table VI in 38 C.F.R. § 4.85, this means level II for the right ear and level I for the eft ear.  Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.

On February 2006 VA audiological evaluation air conduction testing thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 45, 35, 40, 35, and 45dB (masked) for the right ear and 5, 5, 10, 5, and 5 dB for the left ear, respectively.  Speech audiometry scores were 80% for the right ear and 96% for the left ear.  SRT was 30 (masked) for the right ear and 10 for the left ear.  The examiner diagnosed normal hearing in the left ear and a moderate to severe conductive hearing loss in the right ear.

Under the criteria in effect prior to December 1987, the average decibel loss on the right ear is 40 (masked) and an average decibel loss on the left ear of 7.  Based on Table VI, using controlled speech reception tests, the findings translate to literal designations of level "C" (masked) on the right ear and level "A" on the left ear.  Using Table VII, pure tone audiometry, the pure tone average on right ear is 40 and on the left ear is 7 which translate to designations of level "A" bilaterally.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DCs 6296/6297.

Under criteria in effect since December 18, 1987, the pure tone average for the right ear is 39 and 6 on the left ear.  Using Table VI this means level III (masked) for the right and level I for the left ear.  Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.

On April 2006 VA audiological evaluation, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 60, 55, 55, 65, and 65 for the right ear and 0, 10, 10, 5, and 15 for the left ear, respectively.  The speech recognition scores, using the Maryland CNC Test, were 90% in the right ear and 94% in the left ear.  Speech recognition was good in the right eye and excellent in the left ear.  Controlled speech reception tests findings were not provided.  The examiner diagnosed moderately severe conductive hearing loss in the right ear and normal hearing in the left ear.

Under the criteria in effect prior to December 1987, using pure tone audiometry, the pure tone average on the right ear 57 and on the left ear is 10.  Based on Table VII, the findings translate to literal designations of level "C" on the right ear and level "A" on the left ear.  These findings support the assignment of a noncompensable disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6294.

Under criteria in effect since December 18, 1987, the pure tone average on the right ear is 60 and on the left ear was 10.  Using Table VI this means level III for the right and level I for the left ear.  Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.
 
On September 2009 VA audiological evaluation, air conduction testing thresholds at 500, 1000, 2000, 3000, and 4000 Hz for the right ear of 55, 50, 45, 50, and 55 dB masked), and 10, 10, 10, 10, and 15 dB for the for the left ear, respectively.  Speech recognition scores using the Maryland CNC test were 98%, bilaterally.  SRT for the right ear was 44 (masked) and 14 for the left ear. 

Under the criteria in effect prior to December 1987, the pure tone average on the right ear is 50 (masked) and on the left ear is 10.  Using controlled speech reception tests, based on Table VI, the findings translate to level "C" masked on the right ear and level "A" on the left ear.  Using Table VII, these findings result in a noncompensable rating. See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6294.

Under criteria in effect since December 18, 1987, the average decibel loss on the right ear is 50dB (masked) and 11 on the left ear.  Using Table VI this means level I for the right and left ear.  Using Table VII these findings result in a noncompensable evaluation.   See 38 C.F.R. § 4.85, DC 6100.

On March 2011 VA audiological evaluation air conduction testing thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 25, 25, 25, 25, and 25 (masked) for the right ear, and 10, 10, 10, 10, and 10 for the left ear, respectively.  SRT for the right ear was 25 masked and 10 for the left ear.  Speech recognition scores using the Maryland CNC test were 100% in the right ear and 98% in the left ear.  

Under the criteria in effect prior to December 1987, using the controlled speech reception tests, based on Table VI, the findings translate to level "A" for the right and left ear.  Using pure tone audiometry, the right ear had an average decibel loss of 25 dB and 10dB in the left ear which also translated to level "A" for the right and left ear.  Using Table VII, these findings result in a noncompensable rating. See 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII. DC 6294.

Under criteria in effect since December 18, 1987, the pure tone average on the right ear is 25 an on the left ear is 10.  Using Table VI this means level I for the right and left ear.  Using Table VII these findings result in a noncompensable evaluation.   See 38 C.F.R. § 4.85, DC 6100 (2014).

In March 2011, the Veteran testified that he had difficulty hearing from the right side which affected his ability to continue working.  His representative stated that the 2006 VA examination did not record the decibel level at which the speed recognition was administered, but suggested that the 2011 VA examination was not representative of the Veteran's hearing loss and was conducted in order to obtain 100 percent speech recognition in the right ear.  He contended that the 2006 speech recognition scores were more accurate and argued that the Veteran's right ear hearing loss was of such severity as to be classified as an exceptional pattern of hearing loss.

Pursuant to the Board's remand, a November 2013 VA audio examination revealed pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 75, 65, 65, 65, and 70, for the right ear and 10, 10, 10, 10, and 25 for the left ear, respectively.  Controlled speech reception tests were not performed.  The speech recognition score, using the Maryland CNC Test, was 96% in the right ear and 100%in the left ear.  

The examiner diagnosed moderately severe to severe conductive hearing loss in the right ear with normal hearing in the left ear.  The bilateral hearing loss disability had significant effects on his occupation.  He reported difficulty hearing in most listening situations, especially when sound is on the right side.  There were no effects on usual daily activities.  

Under the criteria in effect prior to December 1987, the pure tone average on the right ear is 68 and on the left ear is 10.  Using pure tone audiometry tests, based on Table VII, the findings translate to level "C" for the right ear and level "A" for the left ear.  These findings result in a noncompensable rating. See 38 C.F.R. § 4.85, 4.87, Tables VI, VII. DC 6294.

Under criteria in effect since December 18, 1987, the pure tone average on the right ear is 66 and on the left ear is 14.  Using Table VI this means level II for the right ear and level I for the left ear.  Using Table VII these findings result in a noncompensable evaluation.   See 38 C.F.R. § 4.85, DC 6100.

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating under the criteria in effect prior to or since December 18, 1987.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The November 2013 VA examiner noted that the Veteran's hearing loss had significant effects on his employment and the Veteran complained of difficulty hearing in most listening situations, especially when sound is on the right side. 

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  In this regard, with respect to the representative's contention that the 2011 VA examination results are less accurate than the 2006 VA examination results, neither examination supports a compensable disability rating for the Veteran's bilateral hearing loss either prior to or since December 18, 1997.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for his bilateral hearing loss disability.



Additional Considerations

With regard to his hepatitis C and bilateral hearing loss disabilities, the Veteran is competent to report her current fatigue, malaise, and severe right ear hearing loss as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his hepatitis C and bilateral hearing loss disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hepatitis C and bilateral hearing loss disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 20 percent rating for hepatitis C or a 10 percent rating for bilateral hearing loss.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his hepatitis C and bilateral hearing loss disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of fatigue, malaise, and severe right ear hearing loss due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In December 2004 and January 2006, the RO sent the Veteran letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, as noted in the Introduction, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2011.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected hepatitis C and bilateral hearing loss disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.

The Veteran was afforded VA examinations in June 1980, December 1989, May 1990, August 1995, May 2003, April 2005, February 2006, April 2006, September 2009, March 2011, and November 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hepatitis C or bilateral hearing loss disability since the most recent VA examination. 

In this regard, the Board notes that during the March 201 hearing the Veteran's representative argued that the April 2006 VA hepatitis examination was inadequate because the examiner failed to thoroughly discuss the issues of malaise, vomiting, or arthralgia and did not discuss what would be considered an enlarged liver, merely declaring that, by percussion, the liver appeared to be 10 centimeters.  The representative 

The Board does not agree.  Rather, the April 2006 VA examination is more than adequate in addressing the current severity of the Veteran's hepatitis C.  The report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's hepatitis C were observed and recorded.  The Board finds that this examination is adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addressed the Veteran's hepatitis C symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, in response to this complaint a VA examination was scheduled for June 2011 which the Veteran failed to attend.  The examination was rescheduled for November 2013, but the Veteran was less than cooperative and did not undergo an examination.  The Board observes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has fulfilled any duty to provide an adequate examination of the Veteran's hepatitis C disability in this case, and remand for further examination is not warranted.  

It is important for the Veteran to understand that the Board has considered the objective evidence of record, including diagnostic test results, and his lay statements and testimony in deciding this claim.  However, there is no evidence of record which supports the assignment of an increased rating for his hepatitis C.  The Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

ORDER

An initial disability rating higher than 10 percent for service-connected hepatitis C is denied.

An initial compensable initial disability rating for service-connected bilateral hearing loss is denied.


REMAND

As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran testified at his March 2011 BVA Hearing that he is unable to work because of his service-connected hepatitis C and bilateral hearing loss disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.
 
2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


